            Case 1:20-cv-06885-GHW Document 118 Filed 04/15/21 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 CITY OF SYRACUSE, NY, et al.,

        Plaintiffs,                                   CASE NO. 1:20-cv-06885-GHW

 v.                                                   Oral Argument Requested

 BUREAU OF ALCOHOL, TOBACCO,                          NOTICE OF MOTION OF
 FIREARMS AND EXPLOSIVES, et al.,                     INTERVENOR POLYMER80, INC.

       Defendants.
 _____________________________________/

       PLEASE TAKE NOTICE that, pursuant to Rule 56 of the Federal Rules of Civil Procedure,

Intervenor Polymer80, Inc. (“Polymer80”) respectfully moves this Court for summary judgment

(“Motion”) on the Second, Third, and Fourth Claims For Relief in the Complaint For Declaratory And

Injunctive Relief in the above-captioned action, ECF Doc. 11, which Claims essentially seek the

invalidation of three determination letters, as unlawful and arbitrary and capricious, issued to Polymer80

by defendant Bureau of Alcohol, Tobacco, Firearms and Explosives. In support of its Motion, Polymer80

relies upon the accompanying Memorandum of Law, with exhibits; its Local Civil Rule 56.1 Statements

Of Material Facts On Motion For Summary Judgment; and any argument and evidence presented at the

hearing of this Motion.

Dated: New York, New York
       April 15, 2021                               Respectfully submitted,

                                                    /s/ James J. McGuire

                                                    GREENSPOON MARDER LLP
                                                    James J. McGuire
                                                    S.D.N.Y. No. JM5390
                                                    Michael R. Patrick
                                                    S.D.N.Y. No. MP7726
                                                    Mark A. Berube
                                                    S.D.N.Y. No. MB7200
                                                    590 Madison Ave., Suite 1800
                                                    New York, NY 10022
                                                    Tel: (212) 524-5000
                                                    Fax: (212) 524-5050
Case 1:20-cv-06885-GHW Document 118 Filed 04/15/21 Page 2 of 2




                              james.mcguire@gmlaw.com
                              michael.patrick@gmlaw.com
                              mark.berube@gmlaw.com

                              Counsel to Intervenor Polymer80, Inc.
